Citation Nr: 1508547	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  05-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for patellar tendonitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for patellar tendonitis, left knee, evaluated as noncompensable.  Subsequently, in a June 2007 decision, the RO increased the evaluation for patellar tendonitis in the left knee to 10 percent effective July 23, 2003.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, this issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, the Veteran and his wife appeared at a hearing before an Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claim file.  In April 2014, the Veteran was notified that the Acting Veterans Law Judge who conducted the hearing was no longer employed at the Board and that the Veteran had a right to another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  The letter informed the Veteran that if he did not respond within 30 days, the Board would proceed based on the assumption that he waived his right to a new hearing.  As the record reflects that the Veteran did not respond to the April 2014 letter, the Board will proceed to adjudicate the claim on the merits at this time.

In August 2011, May 2013, and May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left knee patellar tendonitis has manifested with painful motion, flexion limited to no less than 135 degrees, without limitation of extension or objective evidence of ankylosis.

2.  Throughout the appeal, there has been evidence of slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.71a, Diagnostic Codes (DCs) 5024, 5257 (2014).

2.  The criteria for a separate disability rating for painful motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
	
The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for patellar tendonitis of the left knee.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and the Veteran has been afforded several VA examinations to evaluate the severity of his service-connected left knee disability.  Accordingly, the Board finds that VA has complied with the duty to assist the Veteran.

General Rating Principles

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating the Knee

The Veteran is currently in receipt of a 10 percent rating for left knee patellar tendonitis pursuant to 38 C.F.R. § 4.71a, DCs 5024-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under DC 5024, tenosynovitis is evaluated as degenerative arthritis under DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  The DC's that focus on limitation of motion of the knees are DC's 5260 and 5261.

Under DC 5260, flexion limited to 60 degrees is noncompensable.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees. The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 50 percent, is extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code requires severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders. 

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, 5263.

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on X-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003. VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Facts

The Veteran's left knee patellar tendonitis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment of the knee, recurrent subluxation or lateral instability.  A 10 percent rating was assigned based on slight lateral instability.

Private treatment records from July 2003 reflect complaints of long-standing knee pain.  He reported that he had an incident where he was unable to sit-up from a table because his legs would not move.  The Veteran was referred to specialty care for follow-up.  Additional private orthopedic treatment records from October 2003 revealed full range of motion of both knees, excellent quadriceps tone, and no effusion or synovitis.  Examination of the Veteran's quadriceps revealed moderately severe tightness bilaterally when standing.  The Veteran was provided a new prescription for physical therapy.  In February 2004, the Veteran was diagnosed with osteoarthritis.

On examination in March 2004, the Veteran complained of bilateral knee pain with intermittent flare-ups.   He denied incapacitation and reported that he did not lose time from work.  He also noted that occasionally the pain caused instability.

A physical examination revealed full range of motion.  Although the examiner noted slight tenderness, there was no additional pain, fatigue, weakness, lack of endurance, or incoordination following repetitive range of motion testing.  Imaging results were normal.  The examiner assessed that there was no pathology to render a diagnosis.

A private treatment note from October 2005 revealed no acute fractures or osseous abnormalities in the left knee.

On examination in May 2007, the Veteran continued to complain of pain and instability.  A physical examination revealed normal range of motion with no evidence of pain, fatigue, weakness, lack of endurance or incoordination on repeated motion testing.  Meniscal tests were normal; however, the left knee revealed a slight degree of impairment of the collateral stability test and cruciate stability test.  The examiner assessed left knee patellar tendonitis.

A private treatment note from August 2010 noted worsening knee pain with range of motion, especially when arising from a kneeling position.

On examination in July 2014, the Veteran stated that he wore a brace and left work early two to three times in the previous six months due to pain.  A physical examination revealed flexion to 135 degrees and extension to 0 degrees.  There was no objective evidence of pain on extension; however, there was objective evidence of pain on flexion at 135 degrees.  There was no additional limitation of motion following repetitive use testing; however, the Veteran exhibited less movement than normal and pain on movement after repetitive use.  Tenderness or pain was noted along the joint line of the Veteran's left knee; however, joint stability tests were normal and there was no evidence of patellar subluxation or dislocation.  There was also no evidence of a meniscal condition.  Radiological findings did not reveal any bone or soft tissue abnormalities.  

Left Knee Analysis

The Veteran is currently in receipt of a 10 percent rating for left knee patellar tendonitis pursuant to 38 C.F.R. § 4.71a, DCs 5024-5257.  

The evidence does not support a higher rating under 5257 for left knee instability.  That is, moderate instability is not shown by the record.  Throughout the appeal, the Veteran has reported instability in his left knee.  Additionally, VA treatment reports and examinations indicate that the Veteran wears a brace.  His complaints have been consistent in this regard and are considered credible.  The Board finds that the Veteran's credible and competent complaints support the assessment of slight knee instability.

The evidence does not, however, support a higher rating of 20 percent under DC 5257 for moderate left knee instability.  The findings have not consistently revealed evidence of instability.  For example, in March 2004, the Veteran reported that occasionally pain caused instability.  The May examination revealed only slight instability, and the most recent VA examination in July 2014 revealed normal joint stability findings with no evidence of recurrent subluxation.  In the absence of findings of moderate instability or subluxation, the Board finds that moderate instability is not shown and a 20 percent rating for recurrent subluxation or lateral instability is not warranted.

The criteria for a separate rating under DC 5260 or 5261, for limited flexion and/or extension have also not been met at any time during the appeal.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261; see also VAOPGCPREC 9-2004.  A 10 percent rating requires knee flexion limited to 45 degrees and extension limited to 10 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 135 degrees and there is no objective evidence of limitation of extension, including upon repetition. 

Although neither flexion nor extension range of motion results warrant a compensable evaluation, the Veteran does have painful motion, which warrants a 10 percent evaluation.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, an evaluation in excess of 10 percent is not warranted because the Veteran did not have limitation of extension or flexion that was compensable.  Thus, he would not be entitled to an evaluation in excess of 10 percent based upon painful motion.  

The Board finds that the Veteran did not demonstrate functional impairment beyond his level of actual limitation of motion because, despite having flare-ups; pain on motion beginning at 135 degrees of flexion; and having reported interference with sitting and standing; evidence in the record shows that he exhibited normal strength; he did not objectively demonstrate incoordination, fatigability, lack of endurance, or functional limitations on standing and walking; and he did not show an additional decrease in degree or limitation of motion upon repetition throughout the entire period on appeal.

The Veteran has reported episodes of pain and inability to move his leg after being seated.  Thus, the Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 and 5259.  As indicated, a 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under DC 5258.  DC 5259 is also inapplicable as there is no evidence of removal of left knee semilunar cartilage, which is symptomatic.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  The left knee disability is not productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and 5262 are not applicable. 

Consideration has also been given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  However, there is no evidence that the Veteran has ankylosis in his left knee; symptomatic dislocation and/or removal of semilunar cartilage; has any impairment of the tibia or fibula in his left leg; or that there is genu recurvatum in his left knee.  Therefore, a disability rating under a separate diagnostic code is not warranted. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. 

The Veteran's service-connected left knee disability is primarily manifested by painful motion and instability.  Painful motion and instability are expressly considered by the schedular rating criteria, as is functional loss.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation for the service-connected left knee disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rice is inapplicable as there is no evidence of unemployability. Rather, the Veteran reported that he is currently working as a police officer.



ORDER

An initial rating in excess of 10 percent for patellar tendonitis of the left knee is denied.

A separate 10 percent disability rating for painful motion of the left knee is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


